        Case 2:17-cv-02547-DDC-TJJ Document 114 Filed 11/29/18 Page 1 of 4




                                         district court United States
                                                    For The
                                              District Of Kansas

KENDRA ROSS
Ward of the Court                                                CASE 17-2547-DDC-TJJ

Attorney Elizab~th A. Hutson
wards Guardian
plaintiff
                                                                                FILE[)
vs
                                                                                    NOV 2 9 2018
Royall, jenkins et,al
defendant
                                                                               By   fYP..J
Griegory-L,moten
Petitioner/ party of interest et,al,



                                        NOTICE AND DEMAND
                                            COUNTERCLAIM
                             Fed. R. Civ. P Rule 4 violation improper service
                            Fed. R. Civ. P. Rule 11 improper name and address
                               Fed. R. Civ. P Rule 17 Real Party of Interests
                           And Notice Under Fed. R. Civ. P. Rule 7 Counterclaim



        I, Griegory-L,moten Petitioner, Come with this Notice of Demand now being made a party of

interest to case Number 17-2547-DDC-TJJ by via email and not by proper service as per FRCP Rule 4

of the Rules of this Court,

This will serve also Notice of my Enter/of Appearance as a real party of interest as per FRCP Rule 17

as a natural living being and not a Corporation.

Whereas the Attorney Elizabeth A. Hutson who holds position of Guardian over KENDRA ROSS has

failed to comply with prqper service under Rule 4 of the rules of this district court any such response is

due to threat by a email send by electronic in violation of wire fraud statutes 18 USC 1343 and USAM

941

                         (the four essential elements of the crime of wire fraud are:
         Case 2:17-cv-02547-DDC-TJJ Document 114 Filed 11/29/18 Page 2 of 4




(1)     that the defendant voluntarily and intentionally devised or participated in a scheme to defraud

another out of money;

(2)      that the defendant did so with the intent to defraud;

(3)      that it was reasonably foreseeable that interstate wire communications would be used; and

(4)     that interstate wire communications were in fact used) (citing Mariual of Model Criminal Jury

Instructions for the District Courts of the Eighth Circuit 6.18.1341 (West 1994)),

2. Whereas 'Wire Fraud' Wire fraud is a crime in which a person concocts a scheme to defraud or obtain

money based on false representation or promises. This criminal act is done using electronic

communications or an interstate communications facility.

3. Whereas, Attorney Elizabeth A. Hutson is a Federal Bar Attorney and is required to comply with Bar

rules of ethic as pre 8.4 of the ABA and Federal Bar Association guidelines and the admission

guidelines of this district court and has failed to do so.

4. Whereas, under FRCP Rule 11 requires a real name and address to be service upon and not via email
as I do not live in a computer or fictitious email location within a computer I object to such violation.

5. I, Griegory-L,moten NOW bring a counterclaim in my own defense to address this email notice.

6. Whereas, Attorney Elizabeth A. Hutson has a duty to comply with Rule 12 (b) (6) she has failed to

state a claim to which relief can be granted,

a) Show where I have a duty to perform.

b) Show in my duties to perform I am negligent.

c) As Guardian for KENDRA ROSS how I Griegory-L,moten has caused harm by my negligence.

d) Was such harm in monetary damages, physical damages, property damages.

7. Whereas, I can show harm from KENDRA ROSS as she received free housing, free food, free

education, free medical, etc. everything that would be paid for out here in your American Nation.

8. In addition, the "personal" service owed to Griegory-L,moten was in fact, personally served on a

building. The building is permanently attached to the ground on a solid foundation and therefore, is
        Case 2:17-cv-02547-DDC-TJJ Document 114 Filed 11/29/18 Page 3 of 4



                                      .
unable to appear for a deposition, unless Plaintiffs would like to come get the building they served but
                                                                                        >


that would mean this deposition may need to be relocated.




{L~,,,,,.
     ('S
          AGN£.-
           \ ,~1
Griegory-L,moten
8609 Georgia Ave.
Kansas City, KS near [66109]
         Case 2:17-cv-02547-DDC-TJJ Document 114 Filed 11/29/18 Page 4 of 4




                                        PROOF OF SERVICE

L Griegory-L,moten come before the district court with NOTICE AND DEMAND in the year of2018

in this month of November on this day 29th_ _ to file this before the clerk of court.




Griegory-L.moten
8609 Georgia Ave.
Kansas City, KS near [66109]

cc

                I hereby certify that I have mailed a copy of this NOTICE AND DEMAND to:


                                        MCGUIREWOODS LLP
                               Elizabeth A. Hutson (D.C. Bar No. 27361)
                                      2001 K Street NW, Suite 400
                                         Washington, DC 20006
                                     ehutson@mcguirewoods.com
                                             (202) 828-2973
                                  on the 29th day ofNovember, 2018."



                                 •
